Citation Nr: 0006372	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1950 to 
July 1952, December 1954 to January 1958, and from February 
1964 to February 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected left knee replacement x 2 
is manifested by chronic and severe residual pain, severe, 
painful limitation of motion, and some instability, but there 
is no medical evidence of unfavorable ankylosis, loosening of 
the joint, or infection; his left knee disability is 
currently evaluated as 60 percent disabling; service 
connection is not in effect for any other disability.

3.  The veteran has a high school education; his past work 
experience includes positions as a laborer; he indicated that 
he first became too disabled to work in December 1991.

4.  The veteran's service-connected left knee disability does 
not preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, service connection was established for the 
veteran's left knee disability dated March 1991 and a 30 
percent evaluation was assigned.  By a rating decision dated 
August 1994 the veteran was granted a 60 percent evaluation 
due to residuals of a left knee replacement.  By a rating 
decision dated February 1995, a 100 percent evaluation was 
assigned through March 1, 1995, and for one year thereafter, 
with return to 30 percent minimum at the time pending 
examination to note residuals at that time.  A rating 
decision dated February 1996 increased the evaluation to 60 
percent effective March 1, 1996.

The veteran was afforded a VA examination in February 1996, 
which noted a history of a left total knee arthroplasty in 
1994 that subsequently became infected.  With his infected 
total knee arthroplasty, he underwent a resection 
arthroplasty with administration of several months of 
intravenous antibiotics, followed by an attempted 
reimplantation of the total knee prosthesis in early 1995.  
The veteran complained of significant pain, including pain at 
rest and nocturnally.  He took only Tylenol for the pain, 
without significant relief.  He had no increased erythema or 
redness around the left knee and had no further complications 
from the healing of the incision.  He did have instability to 
twisting type maneuvers and had extremely limited ability to 
ambulate, less than two blocks.  He was able to live 
independently.  He drove, but he did his grocery shopping in 
an electric riding type cart.  The examination showed that 
the veteran ambulated with a cane and had slow, painful, 
antalgic gait and a shortened stance phase on the painful 
left lower extremity.  He had a 30 cm. well healed scar over 
the anterior aspect of his knee.  He also had a well healed 
surgical scar along the course of his saphenous vein along 
the left medial thigh and leg.  Range of motion of the left 
knee was from 6 to 70 degrees.  He was in 7 degrees of valgus 
alignment overall and had palpable, painful click on terminal 
extension over the distal aspect of his patellofemoral joint.  
He also had varus instability with pain along the lateral 
joint line to varus stressing of his knee ligaments.  The 
examiner felt the lateral side of the veteran's joint open up 
several millimeters on this maneuver.  He had no such valgus 
instability of the medial collateral ligament.  There was no 
acute sign of inflammation at that point to suggest chronic 
infection.  

VA radiology report dated August 1997 showed left total knee 
arthroplasty revealing left total knee arthroplasty with long 
femoral and tibial stems.  There was a cerclage wire around 
the metadiaphysis of the tibia.  The prosthesis was aligned 
without evidence of loosening, fracture or infection.  
Multiple surgical clips were present in the medial thigh, 
knee and lower leg.

The veteran's disability has been rated at 60 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Under that code, replacement of either knee joint with 
a prosthesis warrants a 100 percent evaluation for a one-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disability.  
The record shows that he has a high school education and he 
indicated on his August 1998 VA Form 21-8940 (Statement in 
Support of Claim), that he last worked in December 1991 as a 
construction laborer for two years and for a moving company 
for three years. 

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  An 
individual unemployability claim is essentially a claim that 
service-connected disabilities have increased to a point 
where substantially gainful employment is precluded.  As 
such, it is in the nature of an increased rating claim and is 
deemed to be well grounded. See Proscelle, 2 Vet. App. at 
632.  The Board also finds that the duty to assist the 
veteran has been met.  The record includes a VA examination 
and radiological report, and the Board believes that the 
record as it stands allows for an equitable review of the 
veteran's claim.

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Service connection has been established for a left knee 
disability evaluated as 60 percent disabling.  The percentage 
rating standards for individual unemployability benefits is 
therefore satisfied.  However, the evidence must still show 
that the veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.  Thus, 
the issue is whether his left knee disability precludes him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran contends, in essence, that he is unable to walk 
and every job available requires the ability to walk.  
However, the medical evidence does not support his assertion.  
While the medical evidence indicates functional impairment 
which undoubtedly limits his employment options, the record 
does not contain a medical opinion that supports his claim 
that he is unable to work due solely to his left knee 
disability.  

Being unemployed is not the same as being unemployable.  
There is no probative evidence in the record to suggest that 
the veteran is incapable of performing his previous work, or 
some other form of similar work, due solely to his 
established service-connected condition.  An outpatient 
clinic note refects that the veteran stopped working in 
December 1991 because of his knees.  The medical evidence 
shows that he has a nonservice-connected right knee 
disability.  There has been no evidence of recent efforts to 
find employment, and the relevant physical symptoms do not 
appear to be of a severity to prevent him from holding a job.  
It is also pertinent to note that, aside from his 
degenerative joint disease of the right knee, the veteran has 
other nonservice-connected disabilities, including a low back 
strain and coronary artery disease, which may not be 
considered.  While his left knee disability may limit his 
employment options, particularly given his rather limited 
employment background, it is the Board's judgment that it 
does not prevent all substantially gainful employment 
consistent with his education and work experience.  The Board 
does not doubt that his severe left knee disability would 
preclude most, if not all, employment that required 
significant manual labor, but his service-connected 
disability affects the left lower extremity only; he has no 
service-connected disability affecting the other three 
extremities or any vital organ.  While his ability to 
ambulate is obviously limited, there is no medical evidence 
to show that he is unable to sit for prolonged periods of 
time because of his left knee disability.  He does not have 
complete immobility of the left knee and he is able to 
ambulate, albeit short distances only.  

The RO did note in July 1992 that the veteran had to quit 
work in 1991 because of his left knee disability.  However, a 
report of a VA orthopedic examination dated in July 1990 
indicates that the veteran had to quit squatting activities 
at work and decrease his distance in walking.  A review of VA 
vocational rehabilitation records dated in April 1992 
indicates that there was a serious question as to whether the 
veteran could return to employment but it was noted that, 
aside from his left knee disability, he had a heart condition 
and was 60 years old (in 1992), neither of which can be 
considered.  It was recorded in November 1992 that his heart 
condition would have to be stabilized before undergoing a 
recommended left total knee replacement, thus indicating that 
he had serious heart disease.  It is apparent that his 
nonservice-connected heart condition prevented surgical 
intervention to improve the his left knee status.  The 
medical evidence shows that his service-connected left knee 
disability is significantly disabling, which is reflected by 
his current 60 percent evaluation, but again there is no 
medical evidence that such would preclude some type of work 
that did not include prolonged ambulation or squatting. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

